
	
		II
		112th CONGRESS
		2d Session
		S. 2760
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  poly(toluene diisocyanate).
	
	
		1.Poly(toluene
			 diisocyanate)
			(a)In
			 generalHeading 9902.12.04 of the Harmonized Tariff Schedule of
			 the United States (relating to poly(toluene diisocyanate)) is amended—
				(1)by striking the
			 article description and inserting the following: Poly(toluene
			 diisocyanate) (CAS No. 26006–20–2) whether or not dissolved in organic solvents
			 (provided for in subheading 3911.90.45); and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
